TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00207-CV


             Marjorie Green; Mischa Dick; Healthcare Excellence Institute, LLC;
                        and HealthSignal Partners, LLC, Appellants

                                                  v.

                    Russell Poses, Individually and Derivatively on behalf of
                         Elevate Practice Management, Inc., Appellee



                FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY,
    NO. D-1-GN-19-002490, THE HONORABLE MADELEINE CONNOR, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Appellants Marjorie Green; Mischa Dick; Healthcare Excellence Institute, LLC; and

HealthSignal Partners, LLC have filed an unopposed motion to abate the appeal pending settlement

negotiations. We grant the motion and abate this appeal while the parties conclude their settlement

discussions. Appellants are ordered to file a status report and/or motion to reinstate the appeal no

later than January 10, 2022. Failure to do so may result in the dismissal of the appeal.



               It is so ordered on December 10, 2021.



Before Chief Justice Byrne, Justices Triana and Kelly

Abated on Appellants’ Motion

Filed: December 10, 2021